FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D16-4558
                 _____________________________

ANTHONY J. FAILS,

    Appellant,

    v.

JULIE JONES, Secretary, Florida
Department of Corrections,

    Appellee.
                  ___________________________

On appeal from the Circuit Court for Columbia County.
Leandra G. Johnson, Judge.

                        February 5, 2018

PER CURIAM.

     By habeas corpus petition, Appellant challenged his 2004
Escambia County judgment and sentence, claiming error in the
witness affidavit and arrest warrant. Appellant’s claims are
meritless, and the lower court properly dismissed his habeas
petition. We make no further comment on that.

     We write, however, to address Appellant’s repeated
violations of this Court’s orders barring him from pro se filings
related to his 2004 Escambia County judgment and sentence. In
2010 this Court barred Appellant from pro se filings related to his
case. Fails v. State, 46 So. 3d 1032, 1033 (Fla. 1st DCA 2010)
(mem.). Undeterred, Appellant filed seven more cases. In 2014
this Court again sanctioned Appellant, referred him to the
Department of Corrections for discipline, and warned him further
violation could result in a complete pro se bar. Fails v. State, 137
So. 3d 623, 623-24 (Fla. 1st DCA 2014). Still undeterred,
Appellant filed this meritless appeal of the lower court’s proper
dismissal of his habeas corpus petition. Moreover, in this appeal,
Appellant has engaged in frivolous and excessive motion practice,
filing at least twenty-two different motions seeking unwarranted,
unavailable, and often incomprehensible relief. This Court
granted none, and hereby denies all pending motions without
further order or comment.

     We find Appellant’s present appeal frivolous. We direct a
certified copy of this opinion be provided to the Department of
Corrections to be forwarded to the appropriate institution or
facility for disciplinary procedures pursuant to section 944.279,
Florida Statutes. As we have twice before, we bar Appellant from
filing any more pleadings in this Court challenging his 2004
Escambia County judgment and sentence, unless represented by
a member in good standing of the Florida Bar.

     Further, in light of Appellant’s repeat violations of this
Court’s orders, continued waste of this Court’s finite resources to
timely review legitimate filings, and failure to heed this Court’s
multiple warnings, we bar Appellant from all pro se filings in this
Court, not just those directed at his 2004 Escambia County
judgment and sentence. See Pettway v. McNeil, 987 So. 2d 20, 22-
23 (Fla. 2008) (explaining each frivolous, repetitive filing detracts
from legitimate claims and litigants and drains a court’s already
scarce resources). We direct the Clerk of this Court not to accept
any additional filings from Appellant, unless he is represented by
a member in good standing of the Florida Bar.

     Accordingly, as barred and unauthorized, we DISMISS
Appellant’s appeal, bar him from all pro se filings in this Court,
and refer him to the Department for appropriate disciplinary
action.

LEWIS, KELSEY, and M.K. THOMAS, JJ., concur.




                                 2
                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________

Anthony J. Fails, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Michael McDermott,
Assistant Attorney General, Tallahassee; Kenneth Steely,
General Counsel, Department of Corrections, Tallahassee, for
Appellee.




                                3